\OOO-]O\U\-l>~bdl\)»-‘

1\_)1\_)[\)[\_)»~:_1\-¢)_\»_1)_¥)-»-\)-1|-\

    
      
     

   

MAR 2 l 2019

CLERK, U.S. Dl.'.~?l"§‘!

sourHE N
BY warrant a

 
  

CTCOURT
F CAL|FQRN|A
assurv

 
 

UNITED STATES I)ISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case NO_: 19CR903_A]]3
Plaintif`f,
PROTECTIVE ORDER
v. '
DAVID GREG LEPPO (2),

aka °‘David Greg,”
aka “David Gregg,”

Defendant.

 

 

 

 

Under Rule 16(d) of` the Federal Rules of Criminal Procedure,

IT IS I-[E`,REBY ORDERED that the United States is authorized to disclose to the
defendant, his counsel of` record, and the counsel’s assistants as herein defined
(collectively, the “Defense”) grand jury matter in order to fulfill its statutory and
Constitutional discovery obligations in this case. The term “grand jury matter” as used
in this Order means (l) transcripts of testimony before the grand jury, and
(2) documents or objects marked as grand jury exhibits

IT IS FURTHER ORDERED that any discovery material that Was filed under
seal is unsealed for the limited purpose of allowing the United States to provide such
material to defendant and defense counsel; and

IT IS FURTHER ORDERED that the Defense shall not disclose any discovery

 

\DOO\`|O\Lh-[>-L»J[\))»-

l\_)[\)[\.)»_\)_lr-*»-\)-\l»_\)_ll_-l--\>-l

 

 

material to representatives of the media or other third parties not involved in_ the
investigation or prosecution of the case, unless such material is already a matter of
public record. l

Nothing contained herein shall prevent the United States, or the Defense, from
disclosing such discovery material to any other attorneys working for the United States,
the defendants or their counsel, government agents (f`ederal, state or local), private
investigators, experts, secretaries, law clerks, paralegals, or any other person who is
working for the United States or the defendants and their counsel (collectively referred
to as “assistants”) in the investigation or preparation of this case or, With respect to the
United States and its assistants only, in other criminal investigations, without prior court
order.

Further, nothing contained herein shall preclude the United States, the Defense,
or their respective assistants from conducting a normal investigation of the facts of this _
case on behalf of the United States or the defendants, or with respect to the United States
and its assistants only, from conducting an investigation of` other criminal activity,
including interviewing witnesses disclosed by discovery materials, or from taking
statements from witnesses disclosed by discovery materials, or from asking Witnesses
if they themselves have made prior statements to the United States that are disclosed in
the discovery materials, and about the contents of` such statements In connection with
any such investigation, it shall not be necessary that the United States, the Defense, or
their respective assistants, obtain prior permission of this Court.

Should counsel withdraw or be disqualified from participation in this case, any
material received and any copies derived therefrom, shall be returned to the United
States within ten (10) days. In that event, the United States will promptly redistribute

the material to successor counsel

1 9CR903FAJB

 

\OOO"\]O\U`l-ldl»l\))_\

1\)[\.)»-1)-1»'-»_\)_1»-\»~\_\»_1»_¢
QNQ§YU§ES~@@QQ~JQ\L»LWNF¢

 

 

Defense counsel and the United States shall be required to communicate the
substance of this order and explain it to their clients and assistants before disclosing the

substance of the discovery to their clients or assistants
SO ORDERED.

DATED; 3 fm ,2019 %/
/ fm

THE HoN. ANrHoNY J./BATTAGLIA
United States District Judge
Southern District of California

I consent to the entry of the foregoing protective order.

oATE; ll?F-l& ,2019 lill/il\ ‘i)/lll/

NICHoLA`s W. PILCHAK
Assistant U.S. Attorney
JEFFREY D. HILL

Special Assistant U.S. Attomey

 

DATE; M¢W,éq 1 9 C:// `“'"--

EUGENE G. IREDALE
Attorney for Defendant
DAVID GREG LEPPO (2)

 

1 9CR903-AJB

 

